Valued Advisers Trust 2960 N. Meridian St., Suite 300 Indianapolis, Indiana 46208 June 23, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn:Ms. Laura Hatch Re: Valued Advisers Trust (the “Trust”) (File Nos. 333-151672 and 811-22208) - Request for Acceleration Dear Ms. Hatch.: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the “1933 Act”), we hereby request that the effective date of the Trust’s Post-Effective Amendment No. 38 under the 1933 Act and Amendment No. 39 under the Investment Company Act of 1940, as amended, to the Trust’s Registration Statement, which was filed with the U.S. Securities and Exchange Commission on June 14, 2011 via EDGAR, be accelerated so that the same will become effective at 4:00 p.m., Eastern Time, Wednesday,June 23, 2011, or as soon thereafter as practicable. Unified Financial Securities, Inc., the principal underwriter for the Trust, has also signed this letter requesting acceleration. If you have any questions concerning this request, please do not hesitate to contact John H. Lively at 913.660.0778. Valued Advisers TrustUnified Financial Securities, Inc. /s/ Carol J. Highsmiths/ John C. Swhear By:Carol J. HighsmithBy:John C. Swhear Title:Vice President Title:CCO
